Citation Nr: 9925620	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-00 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for disability 
resulting from asbestos exposure.

4.  Entitlement to service connection for disability 
resulting from exposure to herbicides.

5.  Entitlement to service connection for disability 
resulting from exposure to ionizing radiation.

6.  Entitlement to a permanent and total disability 
evaluation for nonservice-connected pension purposes. 

7.  Entitlement to a program of vocational rehabilitation 
under Chapter 31, Title 38, United States Code.

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
November 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1996 and August 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The Board observes that evidence pertinent to the issues on 
appeal was received at the RO in June 1999.  The veteran has 
waived initial RO consideration of this evidence in 
accordance with the provisions of 38 C.F.R. § 20.1304 (1998).

The Board observes that at his June 1999 Board hearing, the 
veteran indicated a request to reopen claims of entitlement 
to service connection for hearing loss, right ankle, and 
right hip disabilities.  The veteran also indicated a desire 
to reopen his claim for educational assistance benefits.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran currently has hepatitis B or residuals therefrom.
2.  There is no competent medical evidence demonstrating that 
the veteran currently has PTSD.

3.  There is no competent medical evidence of a nexus between 
any claimed physical disability, including a respiratory 
disorder, and exposure to asbestos during service.

4.  There is no competent medical evidence of a nexus between 
any claimed physical disability and exposure to herbicides 
during service.

5.  There is no competent medical evidence of a nexus between 
any claimed physical disability and exposure to ionizing 
radiation during service.

6.  There is not sufficient evidence of record to evaluate 
the veteran's claim for entitlement to a permanent and total 
disability evaluation for nonservice-connected pension 
purposes, and the claims file does not indicate good cause 
for the veteran's failure to report for his VA examinations, 
including an examination scheduled for March 1998.

7.  The veteran has no service connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hepatitis B is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The veteran's claim of entitlement to service connection 
for disability resulting from asbestos exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran's claim of entitlement to service connection 
for disability resulting from exposure to herbicides is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran's claim of entitlement to service connection 
for disability resulting from exposure to ionizing radiation 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran's claim for entitlement to a permanent and 
total disability evaluation for nonservice-connected pension 
purposes is denied as a matter of law.  38 C.F.R. 3.655 
(1998).

7.  The criteria for entitlement to a program of vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3102 (West 1991); 38 
C.F.R. § 21.40 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran failed to appear for VA 
examinations scheduled during the course of his appeal.  The 
Board finds that, based upon the veteran's history of failing 
to appear for scheduled VA examinations, additional efforts 
to schedule an examination would be futile.  Accordingly, the 
veteran's service connection claims will be decided upon the 
evidence of record.  38 C.F.R. § 3.655 (1998).

I.  Service Connection Claims

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

A.  Hepatitis

The veteran contends that he contracted hepatitis as a child 
while living on a United Sates Army Base as a dependent.  He 
also claims that he was exposed to outbreaks of hepatitis in 
his artillery unit during service.

The Report of Medical History portion of the veteran's 
December 1973 service enlistment examination indicates that 
the veteran informed the examiner that he had suffered from 
hepatitis at the age of seven.  It was noted that the 
veteran's hepatitis had been without sequelae since the age 
of seven.  The veteran's service medical records, including 
his service entrance and separation examinations, contain no 
complaints or findings associated hepatitis, jaundice, or any 
liver disorder.  In this regard, the Board notes that 
although the veteran related a history of suffering from 
hepatitis at age 7 on his December 1973 entrance examination, 
hepatitis was not found at the time of his entrance on active 
duty.  Accordingly, the veteran is assumed to have been in 
sound condition upon his entrance to active duty.  
38 U.S.C.A. § 1111 (West 1991).
At a September 1992 VA examination, evaluation of the 
veteran's digestive system revealed no indications of a liver 
disorder, including hepatitis.

There is no competent medical evidence demonstrating that the 
veteran currently suffers from any type of hepatitis.  There 
is also no indication that the veteran suffered from 
hepatitis during service, or that hepatitis was aggravated or 
chronically worsened during service.  Accordingly, as the 
veteran has not presented any medical evidence that he 
currently suffers from hepatitis B, the Board finds that the 
veteran's claim for service connection for hepatitis B is not 
well grounded and must be denied.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).

B.  PTSD

To establish service connection for PTSD, a veteran must 
present medical evidence establishing a clear diagnosis of 
PTSD; credible, supporting evidence that a claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between the veteran's current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  A claim for service connection for PTSD is well 
grounded where the veteran submits medical evidence of a 
current disability; lay evidence (presumed to be credible for 
these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.  Gaines v. West, 11 Vet. 
App. 353 (1998).

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from PTSD.  
VA records (including a September 1982 mental disorders 
examination) reflect that the veteran suffers from Axis I 
psychiatric disability.  However, no medical record indicates 
that the veteran has ever been diagnosed with PTSD.  While 
the veteran contends he has PTSD related to events during 
service, the veteran's contentions, alone, are insufficient 
to establish a current disability or to satisfy the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions).  Accordingly, as the veteran has not 
presented any medical evidence that he currently suffers from 
PTSD, the Board finds that the veteran's claim for service 
connection for PTSD is not well grounded and must be denied.  
Gilpin.

C.  Disability Resulting From Asbestos Exposure

The Board notes that the veteran failed to respond to the 
RO's February 1998 letter requesting additional information 
concerning his claim for service connection for disability 
resulting from asbestos exposure.

The veteran contends that during service he was exposed to 
asbestos at military bases in the United States and Germany 
while performing maintenance on vehicles and buildings.  At 
his June 1999 Board hearing, the veteran indicated that he 
developed lung problems as a result of asbestos exposure 
during service.

The veteran's service medical records do not contain any 
complaints or findings associated with exposure to asbestos.  
Service medical records dated in April 1976 reflect that the 
veteran was diagnosed with pharyngitis and bronchitis.  The 
veteran's lungs were clinically evaluated as normal on his 
November 1976 service separation examination.

A September 1982 VA examination indicates that the veteran's 
chest was clear to auscultation and percussion.

There is no competent medical evidence demonstrating that the 
veteran currently suffers from a respiratory disability.  
Further, there is no medical evidence linking any physical 
disability to asbestos exposure.  Therefore, the veteran's 
claim for service connection for disability resulting from 
asbestos exposure, including a respiratory disorder, must 
denied as not well grounded for a lack of medical evidence 
linking any physical disability to asbestos exposure during 
service.  Epps.



D.  Disability Resulting From Exposure to Herbicides

The Board notes that the veteran failed to respond to the 
RO's February 1998 letter requesting additional information 
concerning his claim for service connection for disability 
resulting from exposure to herbicides.

The veteran contends that he was exposed to DDT as a child 
while living on a Unites States Army base.  He also testified 
at his June 1999 Board hearing that he was exposed to 
herbicides during service while performing duties associated 
with "controlling vegetation."  The Board notes that the 
veteran has not claimed that he was exposed to herbicide 
agents while serving in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307, 3.309 (1998).  In this regard, the Board observes 
that the veteran has not claimed, nor does the record show, 
that the veteran ever served in the Republic of Vietnam.

The veteran's service medical records do not contain any 
complaints or findings associated with exposure to 
herbicides.  Further, other than a vague reference to 
hepatitis B during his June 1999 Board hearing, the veteran 
has not indicated what disability or disabilities he has as a 
result of exposure to herbicides.  As there is no medical 
evidence linking any physical disability to exposure to 
herbicides during service, the veteran's claim for service 
connection for disability resulting from exposure to 
herbicides must denied as not well grounded.  Epps.

E.  Disability Resulting From Exposure To Ionizing Radiation.

The Board notes that the veteran failed to respond to the 
RO's February 1998 letter requesting additional information 
concerning his claim for service connection for disability 
resulting from exposure to ionizing radiation.  The Board 
observes that the veteran has not claimed that he was a 
"radiation-exposed veteran", nor has he claimed that he 
participated in a "radiation-risk activity."  See 38 C.F.R. 
§ 3.309(d) (1998).  He has also not claimed that he suffers 
from a radiogenic disease.

The veteran testified at his June 1999 Board hearing that he 
believed he was exposed to radon while living in concrete 
billets.  The veteran's service medical records do not 
contain any complaints or findings associated with exposure 
to radon or radiation.  Further, the veteran has not 
indicated what disability or disabilities he has as a result 
of exposure to ionizing radiation.  As there is no medical 
evidence linking any physical disability to exposure to 
ionizing radiation during service, the veteran's claim for 
service connection for disability resulting from exposure to 
ionizing radiation must denied as not well grounded.  Epps.

Conclusion To Service Connection Claims

By this decision, the Board is informing the veteran that 
competent medical evidence of a current disability and 
causation is required to render his service connection claims 
well grounded.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Further, the 
Board is aware of no circumstances in this matter which would 
put VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claims for service 
connection plausible.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

II.  Entitlement to a permanent and total disability 
evaluation for nonservice-connected pension purposes 

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

The Board observes that the RO properly scheduled the veteran 
for several VA examinations, including a VA general medical 
examination that was to be conducted in March 1998.  However, 
the record reflects that the veteran failed to report for any 
of the scheduled examinations.  When entitlement or continued 
entitlement to a benefit cannot be established without a 
current VA examination or reexamination, and a claimant, 
without good cause, fails to report for such examination or 
reexamination, action shall be taken in accordance with 
paragraphs (b) or (c) of 38 C.F.R. 3.655, as appropriate.  38 
C.F.R. 3.655(a) (1998).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. 3.655(b). When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id.

The Board finds that the existing record is inadequate (most 
recent medical evidence of record is dated in 1986) to 
evaluate the veteran's several claimed disabilities, and good 
cause for the veteran's failure to report to the VA 
examination scheduled for March 1998 is not shown.  In this 
regard, the Board notes that the veteran has not requested 
that his examination be rescheduled, nor has he offered any 
reason why he failed to report for the examination scheduled 
for March 1998.  The Board observes that the veteran 
contacted the RO in November 1998 and discussed several 
matters.  However, the veteran did not attempt to reschedule 
his March 1998 examination or offer a reason why he failed to 
report.  He also made no mention of his failure to appear for 
the March 1998 VA examinations during his June 1999 Board 
hearing.  The veteran simply testified that he would report 
for a VA examination in the future (should it have been 
deemed necessary).  However, the Board finds that, based upon 
the veteran's history of failing to appear (since 1989) for a 
multitude of scheduled VA examinations, additional efforts to 
schedule an examination would be futile.  Under the 
circumstances, the Board must conclude that, consistent with 
the provisions of 38 C.F.R. 3.655, the claim must be denied.

III.  Vocational Rehabilitation

A veteran who filed an application for Chapter 31 benefits on 
or after November 1, 1990, is entitled to basic eligibility 
for such services if: (1) he has a service-connected 
disability rated 20 percent disabling or more due to 
disability incurred after September 1940, or is hospitalized 
or receiving medical care for a service-connected disability 
pending discharge from active duty and the disability is 
likely to be rated 20 percent disabling or more, and is 
considered to be in need of rehabilitation because of an 
employment handicap; or (2) he has a service-connected 
disability rated 10 percent disabling and has a serious 
employment handicap.  See, 38 U.S.C.A. § 3102 (West 1991); 38 
C.F.R. § 21.40 (1998).

A review of the file indicates that the veteran has no 
service-connected disabilities.  Accordingly, his claim 
entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code, must be denied.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.


ORDER

1.  Entitlement to service connection for hepatitis B is 
denied.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) is denied.

3.  Entitlement to service connection for disability 
resulting from asbestos exposure is denied.

4.  Entitlement to service connection for disability 
resulting from exposure to herbicides is denied.

5.  Entitlement to service connection for disability 
resulting from exposure to ionizing radiation is denied.
6.  The veteran's claim for entitlement to a permanent and 
total disability evaluation for nonservice-connected pension 
purposes is denied.

7.  Entitlement to a program of vocational rehabilitation 
under Chapter 31, Title 38, United States Code, is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

